*717RESOLUCIÓN
Vista la moción para que se devuelva el mandato some-tido por la Comisión Estatal de Elecciones, y considerando los términos de la Opinión y Sentencia de 29 de septiembre de 1989 y la importancia de que el foro de instancia proceda prontamente con los procedimientos ulteriores correspon-dientes, se instruye al Secretario General para que el próximo 9 de octubre de 1989 proceda de inmediato a la re-misión del mandato en el caso de epígrafe.
Los Señores Jueces reiteran y ratifican sus respectivas posiciones en lo referente a los méritos del recurso según las mismas quedaran plasmadas en la sentencia emitida el 29 de septiembre de 1989.

Notifíquese por la vía telefónica y por escrito.

Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió opinión disidente, a la cual se une el Juez Asociado Señor Rebollo López.
(Fdo.) Francisco R. Agrait Liado Secretario General
—O—